Citation Nr: 1520898	
Decision Date: 05/15/15    Archive Date: 05/26/15

DOCKET NO.  13-23 079	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for a right hand disability, to include numbness, pain and cellulitis.

REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Sanford, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1975 to April 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.

In June 2014, the Veteran testified before the undersigned Veterans Law Judge via live videoconference.  A transcript of that proceeding is of record.


FINDING OF FACT

The Veteran does not have a present right hand disability that had its onset in service or is otherwise related to service.


CONCLUSION OF LAW

The criteria for service connection for a right hand disability are not met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2014).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The RO's March 2010 notice letter advised the Veteran of the foregoing elements of the notice requirements with respect to the issues on appeal.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); see also Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In light of the above, the Board finds that all notices required by VCAA and implementing regulations were furnished to the Veteran and that no useful purpose would be served by delaying appellate review to send out additional VCAA notice letters.

The Board also finds that there has been substantial compliance with the assistance provisions set forth in the law and regulations.  Service treatment records have been associated with the claims file.  The Veteran has not identified any outstanding VA or private treatment records that need to be obtained before deciding his claim.  Therefore, VA's duty to further assist the veteran in locating additional records has been satisfied.  See 38 U.S.C.A. § 5103A(d); see also 38 C.F.R. § 3.159 (c)(4) (2014); Wells v. Principi, 327 F.3d 1339, 1341 (Fed. Cir. 2002).

The Veteran was afforded a VA examination in October 2012 to determine the nature and etiology of any right hand disability.  The examiner provided an opinion as to whether any right hand disability was related to the Veteran's period of service, which he supported with a thorough rationale.  Thus, the examination is adequate for rating purposes.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A (West 2014); 38 C.F.R. § 3.159 (2014).

Merits

The Veteran asserts that he suffers from a current right hand disability that is related to service.

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, establishing service connection requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

The Veteran was provided a VA examination in October 2012.  Regarding the Veteran's right hand skin, no diagnosed disabilities were present.  
Regarding the right hand, the Veteran did display limitation of motion of the right hand upon his VA examination.  The examiner noted that the Veteran complained of right hand pain, but the Veteran's complaints fit no known diagnosis.  The examiner stated that the X-rays were taken in 2000 and no abnormalities were shown.  Regarding the right wrist, the examiner also noted that the Veteran complained of right wrist pain, but the Veteran's complaints fit no known diagnosis.  Finally, the examiner also stated that the Veteran did not have a peripheral nerve disability or peripheral neuropathy.   A November 2011 VA treatment record (Virtual VA) notes hand tremors.

In service, the Veteran was treated for cellulitis of the right hand.  See November 1978 Clinical Record.  It was noted that the Veteran was treated over seven days during service and he experienced a resolution of his symptoms with no further complications.  See id.  No other right hand problems were noted within the Veteran's service treatment records.

Regarding nexus, the weight of the probative evidence is against the Veteran's claim.  The October 2012 VA examiner opined that it was less likely than not that the Veteran's current right hand disability was related to service.  As rationale, the examiner explained that the Veteran had an uncomplicated episode of right hand cellulitis in service.  However, the Veteran fully recovered from cellulitis within a week without complications.  The examiner noted that there are no known long term complications from cellulitis.  Finally, the examiner stated that there is absolutely no connection between cellulitis and the Veteran's current right hand pain and numbness.  The October 2012 opinion is based on a thorough explanation of the pertinent evidence of record and supports all conclusions with in-depth rationales.  Thus, it is highly probative.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir.1996) (Board charged with assessing the probative value of all evidence of record).

While the Veteran himself asserts that a current right hand disability is related to service, the etiology of the Veteran's right hand disability is question beyond the competence of a layperson.  See Jandreau v. Shinseki, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  There are no medical treatment records evidencing a link between any current right hand disability and service.  

The Board acknowledges the Veteran's statements that he has experienced right hand pain since 1980, shortly after his separation from service.  See Board Hearing Transcript at 7.  The Veteran also stated that he did not begin receiving treatment for his right hand until 1994 or 1995.  See id at 9.  While the Veteran is competent to report symptoms of right hand pain, the option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In this instance, the Veteran has not been diagnosed with a disability listed in 38 C.F.R. § 3.309(a).  See October 2012 VA Examination Report.  Indeed, the VA examiner explained that the Veteran's symptomatology fits no know diagnosis.  Thus, without a showing that the Veteran was diagnosed with one of the listed in that section, the theory of continuity of symptomatology is not for application.  Moreover, the claim of continuity is not convincing.  The Veteran filed earlier claims for compensation and did not mention right hand disability.  It would seem that if right hand symptoms had persisted and the Veteran thought they were related to service, he would have mentioned this during earlier claims.   

Lay evidence may be competent on a variety of matters concerning the nature and cause of disability.  Jandreau v. Shinseki, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  The Veteran claim that current right hand symptoms are related to cellulitis in service has some tendency to make a nexus more likely than it would be without such an assertion.  However, once the threshold of competency is met, the Board must consider how much of a tendency a piece of evidence has to support a finding of the fact in contention.  Not all competent evidence is of equal value.  The Board finds the October 2012 VA examiner's opinion far more probative than the Veteran's assertions.  The examiner explained that while the Veteran purported that his right hand symptoms began in about 1980, there is no evidence in the medical literature that cellulitis-the only right hand problem experienced by the Veteran in service-has long term complications.  Indeed, the VA examiner explained that the Veteran's right hand cellulitis fully resolved within a week during service without any complications.  The Board finds the VA examiner's opinion more probative than the Veteran's reports that he experienced right hand shortly following service, given that the examiner explained that cellulitis has no long term complications.  Further, there is no competent etiological opinion indicating otherwise.

The preponderance of the evidence is against a finding that any current right hand disability was incurred in service or is otherwise related to service.  Thus, the preponderance of the evidence is against the claim.  The benefit-of-the-doubt doctrine is therefore not helpful to the claimant and the claim of service connection must be denied.  See 38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. at 55-57.


ORDER

Entitlement to service connection for a right hand disability, to include numbness, pain and cellulitis, is denied.




____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


